Opinion of the Court by
Judge Williams :
James, Moore, for appellant.
Vaulwinlde, Fox, for appellees.
The continued occupancy of the land by D. A. Davis after his purchase from Oalyer, together with the payments made by him to his vendor after the date of his assignment of Calyer’s title bond to his father-in-law, Flynn, connected with his insolvent condition and total absence of any evidence of payment of the consideration set up by Flynn to him, and the inconsistency of Flynn’s answer in saying that Davis still owed about $180 when the bond was assigned to him in 1864, the real date of the assignment being February 3, 1865, and all the payments being made in December, 1864, January, 1865, and January, 1866, but the $250 paid at the time of the purchase by Davis from Oalyer and these all being made by Davis, leaves but little room to doubt that the whole arrangement between Davis and Flynn was fictitious and for the fraudulent purpose of preventing a sale of the land by Davis’ creditors.
Wherefore, the judgment is affirmed.